



Exhibit 10.6


FIRST AMENDMENT TO
2016 EMPLOYMENT AGREEMENT


This First Amendment (this “Amendment”) to the 2016 Employment Agreement,
effective as of January 1, 2016 (the “Employment Agreement”), by and among BB&T
Corporation (“BB&T”), Branch Banking and Trust Company and William Bennett
Bradley (“Executive”), is entered into as of May __, 2019, and amends the
Employment Agreement with effect upon, and subject to, the consummation of the
transactions (the “Merger”) contemplated by the Agreement and Plan of Merger,
dated as of February 7, 2019, by and between BB&T and SunTrust Banks, Inc. (the
“Merger Agreement”). Capitalized terms used herein without definitions have the
meanings ascribed to such terms in the Employment Agreement.
WHEREAS, Executive is party to the Employment Agreement, which, pursuant to the
Notice of Non-Extension of Term, dated as of March 1, 2019, will expire on March
1, 2022, unless earlier terminated in accordance with Section 1.6 of the
Employment Agreement;
    
WHEREAS, in furtherance of the retention and integration planning associated
with the Merger, the Compensation Committee of the Board of Directors of BB&T
has determined that it is in the best interests of BB&T and its shareholders to
amend the Employment Agreement to modify and clarify the intent of certain
provisions; and
WHEREAS, this Amendment shall be entered into as of the date first above written
and be binding as of such date, but shall only become effective as of upon, and
subject to, the consummation of the Merger, provided that as of such date,
Executive has remained in continuous employment with Employer.
NOW, THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:
1.
Section 1.6.7 of the Agreement is hereby amended to add the following
immediately after the end of the last sentence thereof:

Notwithstanding the foregoing, Executive hereby waives any right Executive may
have to terminate employment for Good Reason under this Agreement or any other
plan or arrangement of or with BB&T or its Affiliates containing such term or a
similar term, in each case, as a result of the assignment to Executive of duties
inconsistent with the position and status as a Senior Executive Vice President
of Employer (the “Duties Trigger”) due to the changes in Executive’s position
effective as of the date of consummation of the merger of BB&T and SunTrust
Banks, Inc. (the “Merger”, and the date of consummation of the Merger, the
“Closing Date”) as reflected in the synergy incentive award letter between
Executive and BB&T dated May 17, 2019 (the “Synergy Letter”); provided, however,
that, subject to Executive’s continued employment in good standing with Employer
through the applicable notice date during the periods set forth below, Executive
shall have the right to provide notice of a Good Reason Termination based on the
Duties Trigger due to the changes in Executive’s position as reflected in the
Synergy Letter, during the following two periods after the Closing Date: (i)
June 1, 2021 through August 31, 2021 and (ii) November 1, 2021 through November
30, 2021 (each, a “Window Period”). If Executive provides a notice of a Good
Reason Termination during a Window Period, Employer shall not have the right to
cure the circumstances giving rise to the Good Reason Termination due to the
changes in Executive’s position as reflected in the Synergy Letter, and the
Termination Date shall be the date mutually agreed between Executive and
Employer, which shall be no earlier than ten (10) business days following the
date of delivery of such notice and no later than (A) September 30, 2021, in the
case of notice delivered during the Window Period ending August 31, 2021, or (B)
December 31, 2021, in the case of notice delivered during the Window Period
ending November 30, 2021.





--------------------------------------------------------------------------------





2.
Section 1.7.1 of the Agreement is hereby amended to add the following
immediately after the end of the last sentence thereof:

In addition, if following the Closing Date and prior to December 1, 2021,
Executive experiences a termination of employment due to death, whether or not
Executive has previously received a notice of termination Without Just Cause
from Employer or provided Employer with a notice of a Good Reason Termination,
Executive’s estate or beneficiary, as applicable, shall be entitled to receive
the Termination Compensation in a lump sum (discounted based on the
then-applicable rate for lump sum distributions under the Pension Plan) within
thirty (30) days of the Executive’s death.
3.
The parenthetical in Section 1.7.3(i) of the Agreement is hereby amended in its
entirety to read as follows:

(including, without limitation, compliance with the nonsolicitation covenants of
Sections 2.1(iii), (iv) and (v), it being agreed that the noncompetition
covenants of Sections 2.1(i) and (ii) shall not apply upon a termination Without
Just Cause)
4.
The parenthetical in Section 1.7.4(i) of the Agreement is hereby amended in its
entirety to read as follows:

(including, without limitation, compliance with the nonsolicitation covenants of
Sections 2.1(iii), (iv) and (v), it being agreed that the noncompetition
covenants of Sections 2.1(i) and (ii) shall not apply upon a Good Reason
Termination)
5.
Each of Section 1.7.3(ii), Section 1.7.4(ii) and Section 1.7.5(ii) of the
Agreement is hereby amended in its entirety to read as follows:

(ii)    Any unvested benefits of Executive under any employee stock-based, cash
long-term incentive performance awards or other benefit plan or arrangement
(other than the award under the Synergy Letter, which will vest and be payable
in accordance with the terms of the Synergy Letter) shall become fully and
immediately vested, with performance awards for which the performance period is
not complete as of the Termination Date to be earned as provided in the
applicable award agreement, and the payment or delivery of such awards or
benefits shall be accelerated to the extent permitted by Section 409A or other
applicable law and the terms of such plan or arrangement.
6.
Each of Section 1.7.3 and Section 1.7.4 of the Agreement is hereby amended to
add the following clause (v) immediately following clause (iv) of such Sections
1.7.3 and 1.7.4:

(v)    If the Termination Date occurs prior to the payment of the annual bonus
in respect of the Termination Year (other than with respect to a termination in
2022, in which case, Executive shall be eligible for a full annual cash bonus in
respect of the 2021 year, but not an annual bonus, prorated or otherwise, in
respect of the 2022 year), Executive shall receive an annual bonus in respect of
the Termination Year, prorated if the Termination Date occurs prior to December
31 of such year (the “Prorated Annual Bonus”). Any such Prorated Annual Bonus
shall equal the product of (A) the actual annual bonus that would have been
earned by Executive in respect of the Termination Year had Executive’s
employment not terminated and (B) a fraction, the numerator of which is the
number of days elapsed in the Termination Year through and including the
Termination Date, and the denominator of which is the total number of days in
the Termination Year. Any Prorated Annual Bonus shall be paid in accordance with
the applicable bonus plan at the same time annual bonuses are paid to senior
executives of Employer generally, but in no event later than March 15 of the
calendar year following the Termination Year.
7.
Section 2.1 of the Agreement is hereby amended to add the following immediately
after the end of the last sentence thereof:

Notwithstanding anything to the contrary contained herein, including clause
(iii) of the penultimate sentence (taking into account the amendment in Item 2
above) of Section 1.7.1, the noncompetition





--------------------------------------------------------------------------------





covenants of Sections 2.1(i) and (ii) shall not apply upon a termination Without
Just Cause or a Good Reason Termination, and for the avoidance of doubt, in the
event of a termination of employment for any reason following March 1, 2022, the
obligations under Section 2.1 of the Employment Agreement shall be inapplicable.
8.
Section 3.12(f) of the Agreement is hereby amended in its entirety to read as
follows:

f. “Compensation Continuance Period” means the time period commencing with the
Commencement Month and ending on the date that coincides with the expiration of
the thirty-six (36)- consecutive-month period which began with the Commencement
Month.
9.
Section 3.12(n) of the Agreement is hereby amended in its entirety to read as
follows:

n. “Termination Compensation” means a monthly cash amount equal to one-twelfth
(1/12th) of the highest amount of the annual cash compensation (including cash
bonuses and other cash-based compensation, including for these purposes amounts
earned or payable whether or not deferred) received by Executive during any one
of the three (3) calendar years immediately preceding the calendar year in which
Executive’s Termination Date occurs or, if higher, during any one of the three
(3) calendar years immediately preceding the calendar year in which the Closing
Date occurs (such highest amount, the “Highest Prior Year Compensation”);
provided that, if the cash compensation received by Executive during the
Termination Year exceeds the Highest Prior Year Compensation the cash
compensation received by Executive during the Termination Year shall be deemed
to be Executive’s highest amount of annual cash compensation for purposes of
calculating the Termination Compensation. In no event shall Executive’s
Termination Compensation include equity-based compensation (e.g., income
realized as a result of Executive’s exercise of non-qualified stock options or
other stock-based benefits) or any retention or integration bonus awarded in
connection with the Merger, including the award under the Synergy Letter.
10.
This Amendment shall be binding on the parties hereto effective as of the date
hereof but shall only become effective as of upon, and subject to, the
consummation of the Merger, provided that as of such date, Executive has
remained in continuous employment with Employer. If the Merger is abandoned and
the Merger Agreement is terminated in accordance with its terms, this Amendment
shall be of no force.

11.
In all other respects, the parties hereby ratify and affirm the terms of the
Agreement. This Amendment may be executed in several counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement.






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date hereof.
BB&T CORPORATION




Name: Kelly S. King
Title: Chairman and Chief Executive Officer
BRANCH BANKING AND TRUST COMPANY




Name: Kelly S. King
Title: Chairman and Chief Executive Officer
WILLIAM BENNETT BRADLEY


____________________________________





